Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 have been amended; Claims 1-10 remain for examination, wherein claim 1 is an independent claim. 

Previous Rejections/Objections
Previous rejection of Claims 2-3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/22/2021.
Previous rejection of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Ibuki et al (JP 2007277639 A, listed on IDS filed on 5/19/2021, with on-line translation, thereafter JP’639) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/22/2021.
Previous rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over JP’639 in view of Rao (US 5,846,289, thereafter US’289) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/22/2021.
However, in view of the Applicant’s amendments in the instant claims and newly cited reference(s), a new ground rejection is listed as following:
Allowance Subject matter
Claims 5-6 include allowable subject matter.  
Claims 5-6 are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed hardness distribution as claimed in the instant claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al (US 6,409,846 B1, thereafter US’846).
Regarding claims 1-4, US’846 teaches a rolling bearing 13%Cr stainless steels (Abstract, Col.2, ln.64 to Col.3, ln.13, claims, and examples of US’846). The comparison of the composition ranges between the alloy composition disclosed by US’846 (Abstract, Col.4, ln.14 to Col.6, ln.2, cl.1-2, and examples of US’846) and those of the instant claims is listed in the following table. All of the composition ranges disclosed by US’846 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Si, Mn, 

Element
From instant Claim 1-4 (in wt %)
From US’846(in wt%)
Overlapping range
(in wt%)
C
0.32-0.50 (Cl.1)
0.36-0.44 (cl.2)
0.38-0.42 (cl.3-4)
0.35-0.55
0.35-0.50 (Cl.1)
0.36-0.44 (cl.2)
0.38-0.42 (cl.3-4)
Si
0.1-1.0 (cl.1)
0.1-0.3 (cl.4)
0.2-1.5
0.2-1.0 (cl.1)
0.2-0.3 (cl.4)
Mn
0.1-0.8 (cl.1)
0.4-0.5 (cl.4)
0.2-1.0
0.2-0.8 (cl.1)
0.4-0.5 (cl.4)
Cr
11-14 (cl.1)
11.6-12.4 (cl.4)
11-14
11-14 (cl.1)
11.6-12.4 (cl.4)
Mo
2.1-2.6 (cl.1)
2.1-2.5 (cl.2)
2.1-2.4 (cl.3-4)
3.0 or less
2.1-2.6 (cl.1)
2.1-2.5 (cl.2)
2.1-2.4 (cl.3-4)
V
0.35-0.70 (cl.1)
0.40-0.60 (cl.2)
0.45-0.55 (cl.3-4)
2.0 or less
0.35-0.70 (cl.1)
0.40-0.60 (cl.2)
0.45-0.55 (cl.3-4)
N
0.05-0.19 (cl.1)
0.06-0.12 (cl.2)
0.07-0.11 (cl.3-4)
0.05-0.22
0.05-0.19 (cl.1)
0.06-0.12 (cl.2)
0.07-0.11 (cl.3-4)
optionally
Al: 0.001-0.05
Ni: ≤ 1
Cu: ≤ 4
Co: ≤ 3
W: ≤ 0.8
Nb: ≤ 0.1
Ti: ≤ 0.1
Zr: ≤ 0.1

B: ≤ 0.01
Be: ≤ 0.2
Se: ≤ 0.3
Ca: ≤ 0.01
Mg: ≤ 0.01
REM: ≤ 0.2

Cu: 0.05-3.0

Ni: 0.05-1
Cu: 0.05-3.0

C+N
0.45-0.53 (cl.2)
0.46-0.52 (cl.3)
0.45-0.65
0.45-0.53 (cl.2)
0.46-0.52 (cl.3)
Fe
Balance with impurities
Balance with impurities
Balance with impurities

From claim 4


Al
0.001-0.03
Trace amount
Impurity level
Ni
≤ 0.3
0.05-0.50
0.05-0.3


Regarding claims 7-8, US’846 teaches the hardness of the martensitic steel HRC 57 or more (Col.3, lns.33-44 and Col.5, lns.5-16 of US’846), which overlap the claimed HRC as recited in the instant claims. 

(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’846 in view of Rao (US 5,846,289, thereafter US’289).
Regarding claims 9-10, US’846 does not specify forming stainless steel powder (cl.9) and further application (cl.10). However, forming stainless steel powder and further application are well-known technique as demonstrated by US’289. US’289 teaches forming atomized martensitic stainless steel particles for thermal spraying application (Fig.3, abstract, and claims of US’289). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, which is forming stainless steel powder and further application, as demonstrated by US’289 for the steel alloy of US’846 with expected success.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-4 and 7-10 have been considered but they are moot in view of the new ground rejection as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JIE YANG/Primary Examiner, Art Unit 1734